DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 3/17/2021 is entered and fully considered. The amendment resolves the 112 issues. There are no standing rejections, and the claims are in condition for allowance.
Allowable Subject Matter
Claims 1-5, 7-9, 12-15, 19, 26, 28-33 are allowed. 
Regarding claim 1-5, 7-9, 12-15 and 19, the examiner was unable to find motivation for providing a metal coated dielectric rod in a translucent conductive film with an activating component that modifies a joint formed between at least two nanostructures.
	Regarding claim 26 and 28-33, the examiner was unable to find prior art teaching the combined limitations require a nanostructure with a noble metal compound component adhered to the ends of the nanostructures (an extension) with spherical shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712